            CASE 0:21-cr-00189-ADM Doc. 1 Filed 08/31/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESO"A
                                           case   No.   Crr_   ?t .tEt AO1V
UNITED STATES OF AMERICA,

                    Plaintiff,
                                                                 nlFonuratroN
       v.

WESLEY             RTCHARDS,
            l4ro
                    Defendant.


       THE ACTING UNITED STATES ATTORNEY CHARGES                         TgAt:
                                       cotrNT       1
  6i'ding.and Abetting Passing a Tlqesury iheck,Bearing a.False EndoiSeinent or
                                       Signatuae)

      ,From on or about     April t,2OI7 'to oir or about August 3L,20L7, in the State
and bistrict of Minnesota, the defendarrt    ,


                                 Wesley David Richards,

did aid and abet otherg, known and u:rknown; in pasping a check issued by the

United Stb.tes Department of the Treasury, specifrcally a tax.refund         c-heck issued   to

indifidual M.M. on February          f0,   20L7, which bore         a false signature and
endord'emdnt,   with the intent to defraud the United States and                   financial

institritiiins, iacluding U.S. Bancorp, all in violation of Title 18, United States Code,

Sectioirs 2 and 510{aX2).

                            FonpnrTuBE ALLEcATroNs

      As the result of the offense alleged in Count             I   of this Information, the
defendant shall forfeit to the United States pursuant to            Title 18, United   States

                                                                                     Sf;ANNHN
                                                                                     AU0 3 r 2s2!k
                                                                                  U.S, DTSTRICT COURT MPL$
          CASE 0:21-cr-00189-ADM Doc. 1 Filed 08/31/21 Page 2 of 2




Code, Section 9S2(aXZXB), any property constituting, or derived from, proceeds the

person obtained direetly or indirectly, as the result of the offense.

      If,any of the a-bove-degeribed forfeilable property is unavailable for forfeiture,

the United States intends to seek the forfeiture of substitute property as provided

for in Title 2L, United States Code, Seciion 853(p), as incorporated by Title        18,

Uniied States eode, Section 982&X1).




Dated: August 3t,2021                          W. ANDERS FOLK
                                               Acting United States Attorney
                                                                        a




                                         BY:   ALE)(ANDER D. CHIQUOINE
                                               Assistant U.S. Attorney
                                               Attorney ID No. 0396420




                                           I
